Citation Nr: 9914398	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Initial rating for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1966 to June 
1968.

This appeal arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD, assigning a 10 percent rating.  During the pendency of 
the veteran's appeal, the evaluation of his PTSD was 
increased from 10 percent to 30 percent by the RO's July 1998 
rating decision.  However, where an appeal pertains to the 
proper evaluation of a disability, the claimant is "presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Accordingly, the Board retains appellate jurisdiction over 
this issue.

The Board notes that the veteran has claimed entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU), and the question of whether this 
claim is in appellate status is in some dispute.  Because, 
however, the Board finds that the veteran is entitled to a 
100 percent schedular rating for PTSD for the reasons set 
forth below, his TDIU claim is moot and need not be 
addressed.  See Green v. West, 11 Vet.App. 472, 476 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The medical evidence of record indicates that the veteran 
has been virtually isolated in the community and demonstrably 
unable to obtain or retain employment as a result of his PTSD 
since January 4, 1993, the date service connection for his 
condition was established.



CONCLUSION OF LAW

The criteria for a schedular evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.132, DC 9411 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
30 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994) (increased rating 
claims).  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet.App. at 125-127, citing Goss v. Brown, 9 Vet.App. 109, 
114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, DC 9411 (1996).  Under this formula a 30 
percent rating requires "definite" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The term "definite" has been 
defined by VA's General Counsel as "distinct, unambiguous, 
and moderately large in degree," representing a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large." See VAOPGCPREC 9-93, 
59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet.App. 
301 (1993).  A 50 percent rating is appropriate where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment, a 
70 percent rating is appropriate.  Finally, a 100 percent 
(total) disability rating is assigned: (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, (2) where there exist totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual is demonstrably unable to obtain or 
retain employment.  Each of the above three criteria provides 
an independent basis for granting a 100 percent schedular 
evaluation for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

Medical evidence of record in the claims file includes a 
September 1991 mental status examination performed by a 
private psychologist, which notes a history of many prior 
jobs, none of long duration, which the veteran lost because 
"I'd screw up; I couldn't take orders, I'd call off."  Much 
of the veteran's behavior during the time that he held these 
jobs appears to relate to alcohol abuse.  However, the 
examiner indicated that the veteran's alcohol dependence at 
the of the examination was in full remission, with the 
veteran's last reported drink having been in September or 
November of 1990.  The veteran reported being a loner, with 
only "a couple of friends."  No objective assessment of the 
veteran's employability was made at this time.

In March 1993, a Social Security Administration (SSA) 
Administrative Law Judge (ALJ) issued a decision granting the 
veteran's claim for SSA disability benefits based on a 
finding that he had not engaged in any substantial gainful 
work activity since the claimed onset of his disability in 
March 1990, and suffered from PTSD, with a history of alcohol 
dependency and depression, which was considered to be 
"severe" under SSA regulations.  The ALJ found that the 
veteran's alcoholism was in remission as of the date of the 
decision, based on the examination of a psychiatrist 
appointed by SSA to evaluate the veteran's disability, 
identified in the record as the senior attending psychiatrist 
at Northwestern Memorial Hospital, Chicago, a professor of 
psychiatry at Northwestern University Medical School, and an 
Examiner of the American Board of Psychiatry and Neurology.  
The examiner further found that the veteran suffered repeated 
episodes of deterioration or decompensation in work or work-
like settings, and that his PTSD and depression would cause 
marked limitation in social functioning and frequent failure 
to complete tasks in a timely manner in a work setting.  The 
veteran's primary psychiatric diagnosis was identified as 
PTSD, with a secondary diagnosis of depression.

In March 1994, the veteran submitted an evaluation prepared 
by a private psychologist, Dr. Chrisann Schiro-Geist, 
identified as an associate professor of rehabilitation and 
counseling psychology at the University of Illinois at 
Urbana-Champaign.  Dr. Schiro-Geist reviewed various medical 
and administrative records primarily from the veteran's SSA 
file, but did not review any VA medical examinations.  She 
did not examine the veteran personally.  Based on her records 
review, she opined that the veteran's PTSD, standing alone, 
rendered him unable to secure or follow a substantially 
gainful occupation.  She advised that her opinion 
specifically excluded consideration of the veteran's age or 
nonservice-connected disability, "if any."

An August 1994 examination at the Lakeside VA Medical Center 
(VAMC) in Chicago, Illinois, noted the veteran was currently 
unemployed, with a history of PTSD and alcohol abuse, and 
prior hospitalization at the Marion [Illinois] VA hospital.  
He complained of feeling tired all the time and of flashbacks 
of Vietnam experiences, and was described as calm and 
cooperative, but guarded.  He appeared well-oriented and 
coherent and denied hallucinations or delusions.  The veteran 
was diagnosed with alcohol dependence, unspecified 
personality disorder, major depression and PTSD (by history).  
No assessment of his social or occupational impairment was 
provided.

The most current VA examination was conducted in May 1997.  A 
history provided by the veteran at that time indicates that 
he is divorced, and reportedly lived by himself.  He stated 
that he had not been hospitalized for any psychiatric 
condition since 1994 and received no outpatient treatment, 
although he was medicated for his condition and attended 
"self help groups" and AA [outpatient treatment records 
from the Lakeside Chicago VAMC indicate that he was seen at 
that location through at least June 1996].  He reported no 
recurrence of alcohol or drug use.  The veteran's social life 
reportedly consisted of AA meetings.  Otherwise, he stated 
that he felt best by himself.  The veteran advised that he 
was currently employed (since February 1997) by "a buddy who 
understands my situation."  The examiner described the 
employment as "full-time," although noting that the veteran 
worked "as his condition permits."  The veteran stated that 
his immediate work future did not "look real good."  
Objectively, the veteran was reported to be oriented, with 
somewhat irrelevant responses, but generally pertinent to his 
intended expression.  The veteran reported "constant" 
auditory hallucinations, and occasional visual hallucinations 
or "illusions."  He felt he was being watched by others in 
a judgmental way.  The sole Axis I diagnosis was PTSD, with a 
Global Assessment of Functioning (GAF) scale score of 75 
assigned.  See American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders 44-47 (4th Ed. 
1994) (DSM-IV).  GAF scores are intended to be the 
clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations."  Id.  A 
GAF score of 75 is intended to indicate that "if 
[psychological] symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning."  Id.  The Board notes that assignment of a GAF 
score of 75 in the veteran's case appears wholly inconsistent 
with the subjective and objective symptomatology described on 
the May 1997 examination, attributed solely to a diagnosis of 
PTSD, and discounts it accordingly.

After reviewing and comparing all the medical evidence above, 
the Board finds that the veteran's PTSD symptoms have 
resulted in a situation where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  The veteran 
and examiners have reported that his sole significant social 
contact consists of occasional meetings with AA members, 
where he feels safe, and that he otherwise remains by 
himself.  Given the nature and purpose of AA meetings, the 
Board concludes that other group members can fairly be 
described as "intimates."  See, e.g., Webster's II New 
Riverside Dictionary 639 (1984), defining intimate 
adjectivally as "1. [m]arked by close association, 
acquaintance, or familiarity," or, as a noun, indicating 
"[a] close friend."  Moreover, the veteran is demonstrably 
unable to obtain or retain employment, in the ordinary sense.  
Although the veteran reported being employed for a period of 
three months as of May 1997, there is no evidence or 
indication of his being any more able to retain this position 
than any of the "20 to 30" previous jobs.   Although the 
veteran's employment by a friend, on an "as available" 
basis, is intuitively a less stressful environment than 
normally found in the competitive workplace, it is not clear 
that such a unique situation constitutes "employment" 
within the meaning of the regulation.  Cf., e.g., 38 C.F.R. 
§ 4.16(a) (marginal employment, including employment in a 
protected environment, may not be considered substantially 
gainful employment).  Since the veteran appears to be both 
isolated in the community and unemployable, in the ordinary 
meaning of the term, he is entitled to a 100 percent rating 
under the rating criteria in effect when service connection 
for PTSD was granted. 38 C.F.R. § 4.132, DC 9411 (1996).  
Since there is no evidence suggesting that the veteran's 
condition has improved or deteriorated substantially since 
the date of service connection, a staged rating is not 
appropriate.  See Fenderson, 12 Vet.App. at 127 (1999).

The Board notes that VA's regulatory provisions pertaining to 
the evaluation of PTSD were modified on November 7, 1996.  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet.App. 308, 312-313 
(1991).  Ordinarily, the rule in Karnas would require 
examination of the veteran's condition under the "new" 
criteria, as well as the pre-revision regulations set forth 
above.  However, since the Board finds the veteran entitled 
to a 100 percent schedular rating under the "old" criteria, 
such analysis may be omitted with no prejudice to the 
veteran.


ORDER

An initial schedular rating of 100 percent for PTSD is 
granted, effective as of January 4, 1993.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

